
	

113 S2695 IS: SOS Campus Act
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2695
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to require institutions of higher education to have an
			 independent advocate for campus sexual assault prevention and response. 
	
	
		1.Short title
			This Act may be cited as the
		  Survivor Outreach and Support Campus Act or the SOS Campus Act.
		2.Independent advocate for campus sexual assault prevention and responsePart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding
			 at the end the following:124.Independent advocate for campus sexual assault prevention and response(a)Advocate(1)In general(A)DesignationEach institution of higher education that receives Federal financial assistance under title IV
			 shall designate an independent advocate for campus sexual assault
			 prevention and response (referred to in this section as the Advocate) who shall be appointed based on experience and a demonstrated ability of the individual to
			 effectively provide sexual assault victim services.(B)Notification of existence of and information for the advocateEach employee of an institution described in subparagraph (A) who receives a report of sexual
			 assault shall notify the victim of the existence of, contact information
			 for, and services provided
			 by the Advocate of the institution.(C)AppointmentNot later than 180 days after the date of enactment of the Survivor Outreach and Support Campus Act, the Secretary shall prescribe regulations for institutions to follow in appointing Advocates
			 under this section.  At a minimum, each Advocate shall—(i)report to an
			 individual outside the body responsible for investigating and adjudicating
			 sexual assault complaints at the institution; and(ii)submit to such individual an annual report summarizing how the resources supplied to the advocate
			 were used, including the number of male and female sexual assault victims
			 assisted.(2)Role of the advocateIn carrying out the responsibilities described in this section, the Advocate shall represent the
			 interests of the student victim even when in conflict with the interests
			 of the institution.(b)Sexual assaultIn this section, the term sexual assault means penetration, no matter how slight, of the vagina or anus with any body part or object, or
			 oral penetration by a sex organ of another person, without the consent of
			 the victim, including when the victim is incapable of giving consent.(c)Responsibilities of the advocateEach Advocate shall carry out the following, regardless of whether the victim wishes the victim's
			 report to remain confidential:(1)(A)Ensure that victims of sexual assault at the institution receive, with the victim’s consent, the
			 following sexual assault victim’s assistance services available 24 hours a
			 day:(i)Information on how to report a campus sexual assault to law enforcement.(ii)Emergency medical care, including follow up medical care as requested.(iii)Medical forensic or evidentiary examinations.(B)Ensure that victims of sexual assault at the institution receive, with the victim’s consent, the
			 following sexual assault victim’s assistance services:(i)Crisis intervention counseling and ongoing counseling.(ii)Information on the victim’s rights and referrals to additional support services.(iii)Information on legal services.(C)The services described in subparagraphs (A) and (B) may be provided either—(i)on the campus of the institution in consultation with a rape crisis center, legal organization, or
			 other community-based organization; or(ii)pursuant to a memorandum of understanding (that includes transportation services), at a rape crisis
			 center, legal organization, or other community-based organization located
			 within a reasonable distance from the institution.(D)A victim of sexual assault may not be disciplined, penalized, or otherwise retaliated against for
			 reporting such assault to the Advocate.(2)Guide victims of sexual assault who request assistance through the reporting, counseling,
			 administrative, medical and health, academic accommodations, or legal
			 processes of the institution or local law enforcement.(3)Attend, at the request of the victim of sexual assault, any administrative or institution-based
			 adjudication proceeding related to such assault as an advocate for the
			 victim.(4)Maintain the privacy and confidentiality of the victim and any witness of such sexual assault, and
			 shall not notify the institution or any other authority of the identity of
			 the victim or any such witness or the alleged circumstances surrounding
			 the reported sexual assault, unless otherwise required by the applicable
			 laws in the State where such institution is located.(5)Conduct a public information campaign to inform the students enrolled at the institution of the
			 existence of, contact information for, and services provided by the
			 Advocate, including—(A)posting information—(i)on the website of the institution;(ii)in student orientation materials; and(iii)on posters displayed in dormitories, cafeterias, sports arenas, locker rooms, entertainment
			 facilities, and classrooms; and(B)training coaches, faculty, school administrators, resident advisors, and other staff to provide
			 information on the existence of, contact information for, and services
			 provided by the Advocate.(d)Clery Act and title IXNothing in this section shall alter or amend the rights, duties, and responsibilities under section
			 485(f) or title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
			 seq.) (also known as the Patsy Takemoto
			 Mink Equal Opportunity in Education Act)..
